                                 United States District Court
                                           EASTERN DISTRICT OF TEXAS
                                               SHERMAN DIVISION

    MANOJ C. MADATHIL                                          §
                                                               § Civil Action No. 4:18-CV-511
    v.                                                         § (Judge Mazzant/Judge Nowak)
                                                               §
    ACCENTURE LLP, ET AL.                                      §

                    MEMORANDUM ADOPTING REPORT AND
             RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On May 29, 2019, the report of the Magistrate Judge (Dkt. #87) was entered containing proposed

findings of fact and recommendations that Defendants Accenture LLP, Greg Leja, Toni Corban,

and Anil Varughese’s Motion for Summary Judgment (Dkt. #51) be granted.1

         Having received the report of the Magistrate Judge, and no objections thereto having been

timely filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.




1
  In the Magistrate Judge’s Report, the Magistrate Judge cited to Davis v. Fort Bend County, 893 F.3d 300, 304-05
(5th Cir. 2018) for the proposition that “a Title VII plaintiff’s failure to exhaust [his] administrative remedies is not a
jurisdictional bar but rather a prudential prerequisite to suit” (Dkt. #87 at p. 16). At the time of the Magistrate Judge’s
Report, the Supreme Court had granted certiorari in Davis, but had not yet issued a decision. The Court notes that a
decision has since been issued affirming the Fifth Circuit’s opinion. Fort Bend County, Texas v. Davis, 139 S. Ct.
1843, 1846 (2019) (“We hold that Title VII’s charge-filing instruction is not jurisdictional. . . .Prerequisites to suit like
Title VII’s charge-filing instruction are. . . properly ranked among the array of claim-processing rules that must be
timely raised to come into play.”).
.         It is, therefore, ORDERED that Defendants Accenture LLP, Greg Leja, Toni Corban, and

    Anil Varughese’s Motion for Summary Judgment (Dkt. #51) is GRANTED and each of Plaintiff’s

    claims against each Defendant are DISMISSED WITH PREJUDICE.

          IT IS SO ORDERED.
           SIGNED this 5th day of July, 2019.




                                       ___________________________________
                                       AMOS L. MAZZANT
                                       UNITED STATES DISTRICT JUDGE




                                                2
